                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                         DOCKET NO. 3:13-CR-106-FDW-DSC
UNITED STATES OF AMERICA,                       )
                                                )
                                                )
        vs.                                     )
                                                )                       ORDER
                                                )
CHARLES KEVIN BRIDGES,                          )
                                                )
                Defendant.                      )
                                                )

       THIS MATTER is before the Court on Defendant’s Renewed Motion for Compassionate

Release (Doc. No. 122). The record before the Court raises a question as to whether Defendant

has exhausted his administrative remedies, and Defendant has urged this Court to waive the

requirement. (Doc. No. 127). Recently, the Fourth Circuit noted, “Courts are split over the

question of whether, and under what circumstances, a court may waive § 3582(c)(1)(A)’s

exhaustion requirement.” United States v. Kibble, 992 F.3d 326, 330 n.2 (4th Cir. 2021) (noting

“That issue does not arise here . . . .”); see also Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)

(considering exhaustion of administrative remedies requirement under Prison Litigation Reform

Act of 1995 and holding that “mandatory exhaustion statutes . . . establish mandatory exhaustion

regimes, foreclosing judicial discretion”). Here, the statute unequivocally states that a defendant

may file a motion “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility . . . .”

18 U.S.C. § 3582(c)(1(A).




     Case 3:13-cr-00106-FDW-DSC Document 129 Filed 09/21/21 Page 1 of 2
                       The Court declines Defendant’s invitation to waive the exhaustion requirement,

              particularly where the Government objects and where Defendant indicates that he again requested

              administrative relief with the warden at FMC Devens on August 30, 2021.

                       IT IS THEREFORE ORDERED that Defendant shall update the Court with the status of

              his request to the warden of his facility after the expiration of thirty days from his request and no

              later than October 15, 2021, so that the Court may consider the merits of the pending motion.

                       IT IS SO ORDERED.


Signed: September 20, 2021




                     Case 3:13-cr-00106-FDW-DSC Document 129 Filed 09/21/21 Page 2 of 2
